EaiRCLOTH, J.
The defendants were indicted and on being ■called to answer the charge, moved to quash the indictment •on the ground that one of the grand jurors who presented the bill, at the time he was drawn as juror, had a suit pending and at issue in the Superior Court of the same County. 'The motion was allowed and the Solicitor appealed. We .-sustain the order of His Honor, and hold.that the juror was ■disqualified simply because the law is so written. Bat. Rev. uh. 17, § 229, (g).
In such cases the objection must be taken in apt time as was done in the present instance. State v. Griffice, 74 N. C. 316.
There is no error. Let this be certified, &c. '
PjerCubiam. Judgment affirmed.